






















COLLECTIVE BARGAINING AGREEMENT


BETWEEN


INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 68, 68A, 68B


AND


TECOGEN, INC.




TERM OF AGREEMENT


January 1, 2014 – December 31, 2016








--------------------------------------------------------------------------------






Contents
Article I – Declaration of Principles1
Article II – Union Recognition Coverage1
Article III – Wages2
Article IV – Hours2
Article V – Hiring, Seniority4
Article VI – Shop Steward4
Article VII – Grievance Procedure5
Article VIII – Arbitration5
Article IX – Interruption of Work6
Article X – Vacations7
Article XI – Severance Allowance8
Article XII – Sick Leave9
Article XIII – Fringe Benefits9
Article XIV – Work Uniform and Shoe Allowance9
Article XV – Jury Duty9
Article XVI – Death In Family9
Article XVII – Vehicle Use10
Article XVIII – Complete Agreement10
Article XIX – Probationary Employees10
Article XX – Severability10
Article XXI – Management Rights10
Article XXII – Employee Handbook12
Article XXIII – Duration of Agreement12
Schedule “A” – Wages14
Schedule “B” – Additional Benefits15





i

--------------------------------------------------------------------------------








Agreement made this 1st day of January 2014 between the International Union of
Operating Engineers, Local 68, 68A, 68B, AFL-CIO (“Union”) and Tecogen, Inc.,
(“Employer” or “the Company”).


Preamble


The Union and the Employer agree to act at all times in a manner designed to
assure proper dignity for all employees, each other, and the customers they
serve.



1

--------------------------------------------------------------------------------




Article I – Declaration of Principles


A) To provide opportunities for continued employment, the Company must be in a
strong market position that will enable it to provide services cost effectively
and competitively.


B) There shall be no restriction of the use of machinery, tools or appliances,
as long as the technician is trained to use the machinery, tool or appliance.


C) There shall be no restriction of the use of any raw or manufactured material,
as long as the purchase of material is approved by a supervisor.


D) No person representing the Union, except its Business Representative, shall
have the right to interview the workmen during business hours, and no such
interview shall take place during working time. The Business Representative
shall comply with all general conditions of the Employer regarding passes,
entrance to be used, etc., and shall only appear at the Employer’s facilities if
he arranges such meeting in advance with the Company, and no person representing
the Union shall interview any employee at the facility of any customer of the
Company, or on any service call during working hours.


Article II – Union Recognition Coverage


In accordance with the provisions of the National Labor Relations Act (“Act”),
the Employer recognizes the Union as the exclusive representative for the
purposes of collective bargaining with respect to rates of pay, wages, hours of
work or other conditions of employment for all full time and regular part time
service technicians working at and out of the Employer’s facilities located at
417 Bell Street, Piscataway, NJ, and excluding all other employees, including
office clerical workers, guards, professional employees, service supervisors,
assistant service supervisors and all other supervisors as defined in the Act.
This Agreement shall cover all such employees that fall under Union’s
jurisdiction. Union has represented that it is part of the International Union
of Operating Engineers, 1125 Seventh Street, NW, Washington, D.C., and that the
unit as described above is within its jurisdiction.


The term “employees” as used herein, unless the context otherwise indicates,
means the employees covered by this Agreement. Employees who have been employed
by the Employer for a period of at least thirty (30) days shall be required to
become members of the Union as a condition of continued employment.


This agreement does not apply to, and confers no rights concerning, any other
location or facility of the Company.


For the purpose of this Agreement, an employee shall be considered a member of
the Union in good standing if he tenders his periodic dues and initiation fee
assessments uniformly required as a condition of Union membership.



2



--------------------------------------------------------------------------------




The Employer agrees to deduct from the wages of each regular employee and each
probationary employee after thirty (30) days, the membership dues, and
initiation fee of the Union, provided the Employer receives from each employee
affected written authorization to make such deduction, which authorization shall
conform with the requirements of the Labor Management Relations Act of 1947, as
amended. Such deductions shall be made by the Employer from the employee’s wages
on the first payroll of the calendar month, provided sufficient money is due to
the employee. The Company shall forward the money so deducted to the Union at
the address indicated in this Agreement. Payment of such money to the Union as
aforesaid shall be deemed full compliance with the requirements of this
paragraph.


The Employer assumes no obligation, financial or otherwise, arising out of the
provisions of this Article, and the Union hereby agrees that it will indemnify
and hold the Employer harmless from any claims, actions or proceedings by any
employee arising from deductions made by the Employer hereunder. Once the funds
are transmitted to the Union, their disposition thereafter shall be the sole and
exclusive obligation and responsibility of the Union.


Article III – Wages


See Schedule “A”


Article IV – Hours


A) The Employer shall be free to fix the hours of employment, provided that a
normal work week for employees shall consist of forty (40) hours, divided into
five (5) consecutive days of eight (8) hours each, or four (4) consecutive days
of ten (10) hours each.


B) Unless otherwise scheduled by the Employer, employees are expected to leave
their homes by 6:30 a.m. and shall make best efforts to report to their assigned
work location by 7:30 a.m. Employees shall be paid for any time actually worked
if they arrive at the jobsite before 7:30 a.m. To the extent that it takes an
employee more than one hour to commute from his home to the customer’s location
at the beginning of his shift, or from the customer’s location to the employee’s
home at the end of his shift, the employee shall be paid for that commuting time
in excess of one hour either way. This provision shall only apply to time spent
commuting to or from a customer before or after the regularly assigned work
hours for any particular day in question. If the employee is “on call” and
commuting to the on call assignment from his residence, the employee shall be
paid for his commuting time.


C) Lunch Breaks will take place between approximately 12 and 1 each day, unless
another lunch break is more appropriate in light of the requirements of a
particular jobsite or assignment. From April 1 through September 30, lunch
breaks will be paid time. From October 1 through March 31, lunch breaks will not
be paid time.


D) Management shall give five (5) days notice prior to changing work schedules.
This does not pertain to emergencies. In the event that an employee’s shift is
changed without five (5) days notice, the employee shall be paid a ten percent
(10%) bonus for each day of work up to ten (10) days on which the shift is
changed. This does not apply to the on-call technician or to employees asked to
work overtime.


E) The Company shall have the unilateral right to assign overtime work and/or
holiday work, but the Company shall make its best efforts to distribute overtime
opportunities to all members of the unit, provided, however, that this shall not
prevent the Company from assigning overtime opportunities to employees with the
relevant skills or experience for a particular job, or from using, in its sole
discretion, any other reasonable criteria in the assignment process, including
the location of the employee in relation to the job in question. No overtime or
holiday pay shall be paid unless such overtime and/or holiday work has been
specifically and explicitly authorized by the Company. Overtime at the rate of
time and one-half will be paid to employees who render services in excess of
forty (40) working hours per week.


F) In the case of an employee whose regular schedule calls for the performance
of work on the sixth consecutive day, such employee will receive time and
one-half for the work performed on the sixth (6th) day to the extent such hours
exceed forty (40) working hours per week. An employee required to work on a
Sunday shall receive double his normal rate of pay.


G) Unused vacation and sick time will be allowed to rollover into the next year
to the extent permitted by Tecogen’s policy on unused vacation and sick time.


Holidays


Full-time employees covered by this Agreement shall be entitled to the holidays
designated by the Company on an annual basis, typically consisting of the
following (10) holidays per year:


New Year’s Day        President’s Day
Memorial Day            Martin Luther King Day
Labor Day            Independence Day
Thanksgiving Day        Columbus Day
Day after Thanksgiving    
Christmas Day            
    
If the Company requires employees to work on a holiday, they shall receive time
and one-half for each hour worked plus one day of pay at their regular hourly
pay.


All employees covered by this Agreement who have completed their probationary
period and who do not perform work for the Company on a holiday, as described
above or on any day observed as such, shall be paid “Holiday Pay” at the
employee’s straight time hourly rate, regardless of the day of the week on which
the holiday falls, subject to the following conditions:


1.
The employee must work the entire scheduled work day immediately preceding the
holiday and the entire scheduled work day immediately following the holiday,
unless excused by the Company.

2.
An employee will not receive Holiday Pay for a holiday which occurs during a
period of lay off, strike, disciplinary suspension, a leave of absence or which
follows an employee’s resignation or discharge, or in any other separation from
employment in which the employee was not available for scheduled work on the
holiday in question.

3.
In the event that the Company determines that it is necessary to schedule work
on a holiday, and the employee fails to report for work on that day, he or she
shall not be entitled to holiday pay for that holiday.



Holidays shall not be counted as time worked for purposes of computing weekly
overtime pay unless the employee actually worked on the holiday.


If a holiday falls within an employee’s vacation period, the employee shall
receive straight time holiday pay.


Article V – Hiring, Seniority


A) It is understood that the success of the business depends upon its efficient
operation and accordingly, it is agreed that the Employer shall notify the Union
of any job openings and permit five (5) days exclusive for the Union to refer
applicants before hiring provided, however, that the Company shall be free to
hire employees from any source at any time, in its sole and absolute discretion.


B) Promotions from one job classification covered by this Agreement to another
job classification covered by this Agreement shall be made on the basis of
performance, as determined by the Employer. The Employer shall give notice of
any such promotion in advance to the Union so that the Union, if it desires, can
discuss such promotion with the Employer. The judgment of the Employer, however,
shall be final and not be subject to the grievance procedure or arbitration.


Article VI – Shop Steward


There shall be a shop steward and one Assistant Shop Steward who will be
appointed by the Union to attend to the interest of the Union and the Employer
shall allow reasonable time, not to exceed three (3) hours per month, for the
performance of such duty. Shop Steward shall have super-seniority for lay-off
purposes only.


Article VII – Grievance Procedure


A grievance is defined as a dispute between an employee covered by this
Agreement and the Company relating to an alleged violation of an express term or
terms of this Agreement. Should any employee have a grievance, an earnest effort
shall be made to adjust such grievance promptly and in the following manner and
order:


First Step: An employee who claims a grievance shall, within five (5) working
days after the event giving rise to the grievance, submit the grievance in
writing, on forms provided by the Union, signed and dated, to his or her
immediate supervisor. The written grievance shall state the alleged cause of the
grievance, the provision of this Agreement claimed to be violated, and the
remedy requested. A member of the Union designated to handle grievances may
present the grievance if the employee requests. The supervisor or his designated
representative shall provide an answer to the grievance within five (5) working
days after receipt of a grievance conforming to the requirements of this
Article. If the supervisor or designated representative fails to provide a
formal answer to the grievance within five (5) working days, it shall be deemed
a denial of the grievance.


Second Step: If the grievance is not settled in the First Step above, the
written grievance may be presented by a member of the Union designated to handle
grievances to the Company's Field Operations Manager within five (5) working
days after receipt of the Company's First Step answer or the date on which the
First Step grievance is deemed to have been denied as a result of the Company's
failure to respond. Within ten (10) working days after receipt of the written
grievance, a meeting shall be held to discuss the grievance between the
Company's Field Operations Manager or his or her designated representative and
any other Company representatives the Company desires to be present, the
employee claiming a grievance, and a member of the Union designated to handle
grievances. Within five (5) working days after the closing of the meeting, the
Company shall provide its answer in writing to the Union. If the Company fails
to provide its answer within five (5) working days, it shall be deemed to be a
denial of the Second Step grievance.


The Company's answer shall be considered as satisfactory, and the grievance
considered settled, unless the Union gives the Company written notice of its
intent to arbitrate within fifteen (15) working days of the close of the "Second
Step" meeting, in accordance with the arbitration provisions set forth below.


Article VIII – Arbitration


A grievance which has not been resolved may, within fifteen (15) working days
after completion of the grievance procedure, be referred for arbitration by the
Employer or the Union to an arbitrator selected in accordance with the
procedures of the American Arbitration Association (“AAA”). The arbitration
shall be conducted under the Voluntary Labor Arbitration Rules then prevailing
of the AAA.


A)
All steps and time limits specified in this Article are mandatory, and the steps
may be waived or the time limits extended or reduced only by written mutual
agreement of the Union and the Company.

B)
"Working day," as used in this Article and in the preceding article, is defined
as a normally scheduled operating day, excluding scheduled vacations, holidays,
Saturdays and Sundays.

C)
The arbitrator shall have no power to add to, subtract from, change, modify, or
amend any of the terms or provisions of this Agreement. All decisions made by an
arbitrator within his or her authority, as defined in this Agreement, shall be
final and binding on the Company, the Union, and the employees covered by this
Agreement.

D)
Each party shall bear the expense of its own presentation. The cost and expenses
of the arbitration, including the cost of a hearing room, if any, and the cost
of a record of proceedings for the arbitration, shall be divided equally between
the Union and the Company. Should either party desire a copy of the transcript
of any arbitration proceeding(s), the party requesting the copy shall pay the
cost of its copy.



Article IX – Interruption of Work


A)
The Union agrees that during the term of this Agreement neither it nor its
officers, its agents or any of the employees covered by this Agreement will
authorize, cause, instigate, condone, or engage in any work stoppage, sit-down,
strike, sympathy strike, unfair labor practice strike, work slowdown, picketing,
boycott or any other action which may interrupt or interfere with the operations
of the Company, including without limitation any refusal to cross picket lines
at the Company's premises.

B)
The Company agrees that it will not engage in a lockout during the term of this
Agreement.

C)
During the term of the Agreement, the Union and employees covered by this
Agreement will continue to perform their duties in the event that any other
employees, labor organizations or other persons engage in any strike, picketing,
walkout, boycotting, whether of a primary or secondary nature.

D)
Should any of the activities proscribed by this Article occur or be threatened,
not called or sanctioned directly or indirectly by the Union, the Union, on
notification to it by the Company of the occurrence or threat of such activity
shall:



1.
Advise the Company within twenty-four (24) hours in writing that such activity
has not been called or sanctioned by the Union; and

2.
Take immediate and affirmative steps with the employees involved (including,
without limitation, letters, bulletins, employee meetings, and directions by
authorized Union representatives to resume work under pain of internal Union
discipline) to bring about an immediate resumption of work.



E)
In the event of any violation of Section A of this Article, there shall be no
discussion or negotiations regarding any differences or disputes between the
parties hereto during the existence of such violation before the violation ends
and work resumes in full.

F)
Nothing in this Agreement shall be interpreted to interfere with or limit the
rights granted the Company and the Union under the National Labor Relations Act
or any other applicable law in the event of a violation of this Article.

G)
Any violation of Section A of this Article by any employee or employees shall
constitute cause for immediate discipline and/or discharge, at the Company's
discretion, provided that the question of whether any employee participated in
such violation shall be subject to the grievance and arbitration procedures
described in this Agreement.



Article X – Vacations


The vacation schedules of the full-time employees covered by this Agreement will
be in accordance with the Employer’s general vacation policy.


A)
Vacation begins to accrue after the completion of 1 month of service, but an
employee shall not be entitled to use any vacation time until he or she has
completed 90 days of continuous employment. Employees are raised to the higher
accrual rate on the accrual date that follows their employment anniversary date.
Vacation days are accrued as follows:



•
0-1 year of service will receive vacation on a prorated basis.



•
1 year, but less than 5 years, of service will receive 10 days per year. Accrues
at .84 Days per month.



•
5 years, but less than 15 years, of service will receive 15 days per year.
Accrues at 1.25 Days per month.



•
15 years, but less than 25 years, of service will receive 20 days per year.
Accrues at 1.67 Days per month.



•
Employees with 25 or more years of service receive 25 days per year. Accrues
2.08 Days per month.



B)    Procedures


1.
Vacations should be conveniently arranged with the employee’s manager in such a
way as to not conflict with the department’s work requirements.



2.
The maximum amount of vacation that an employee may carry over from one (1) year
to the next is thirty (30) days.



3.
If an observed Company holiday falls within a vacation period, the employee will
receive holiday pay for the day and will not be charged vacation time for that
day.



4.
Pay is not given in lieu of vacation except when an employee leaves the Company.
The employee must have a minimum of ninety (90) days of continuous employment
before he or she shall be entitled to receive any vacation pay.



5.
Vacation must be accurately recorded on time sheets.



6.
All requests to take three or more consecutive vacation days between April 1 and
September 30 of any particular year must be submitted by April 1st. A “Vacation
Request” sheet will be posted no later than March 1st of each year. All requests
to take less than three consecutive vacation days between April 1 and September
30, or to take any vacation day between October 1 and March 31, shall be
submitted at least two weeks in advance.



7.
No two (2) employees will be allowed to take vacation at the same time.



8.
Seniority will be the basis for choice regarding a vacation period desired by
more than one (1) employee.



9.
The final vacation schedule rests with management and will be determined as the
needs of operation dictate. All vacations must be approved by management.



10.
Termination for just cause or failure to give at least two (2) weeks advance
notice of resignation will cause forfeiture of any vacation time.



11.
Any break in continuous service by an employee will result in loss of seniority.
If an employee leaves or is terminated for any reason and is rehired the
employee will be considered a new employee and will accrue vacations as a new
employee based on new anniversary date, provided, however, that it shall not
constitute a break in continuous service for seniority purposes if an employee
is reinstated to employment as part of a resolution of a grievance.



12.
In accordance with the Employer’s vacation policy, vacation benefits shall
accrue as established by the Employer in each year and in the event of
retirement, death or the layoff of an employee there, the employee shall receive
accrued vacation.



Article XI – Severance Allowance


A) The Employer shall be entitled to engage in layoffs of employees whenever the
work load or other needs of the business dictate. The Employer shall grant
severance allowance to employees laid off in accordance with the following
provisions:


1. Any employee laid off because of a reduction or decrease in staff, who at the
time of layoff had been continuously employed by the Employer for a period of
not less than three (3) years.


2. Any employee whose employment is terminated on the grounds of ill health, who
has been continuously employed by the Employer for a period of not less than
five (5) years.


B) The severance allowance schedule for employees continuously employed by the
Employer shall be as follows:


Three (3) to five (5) years employment – one (1) weeks pay
Five (5) to ten (10) years employment – two (2) weeks pay
Ten (10) years employment – two (2) weeks pay plus one (1) additional week for
each year of employment over ten (10) years.


Article XII – Sick Leave


All employees covered hereunder who have been in the employ of the employer for
at least one year, shall accrue five (5) days sick leave, plus one (1)
additional day for each full year of service, up to a maximum of five (5)
additional days. Sick leave will be accrued equally per pay period through
December 31. This benefit does not apply to time lost due to worker’s
compensation cases. All New employees not employed on January 1, will accrue
sick leave equally per pay period, following a one-month waiting period,
provided, however, that accrued sick leave may not be taken until the employee
completes three (3) months of continuous service.


Article XIII – Fringe Benefits


Employees shall be able to participate in the Company’s benefit plans on the
same terms and conditions as other similarly situated employees.


Article XIV – Work Uniform and Shoe Allowance


Each employee shall receive an allowance of three hundred and fifteen dollars
($315.00) each year toward the purchase of work uniforms and shoes.


Article XV – Jury Duty


For each day that an employee is required to serve on jury duty and presents
court certification hereof, the Employer shall pay the difference between the
amount such employee would normally have earned had he worked his straight time
scheduled hours and his remuneration for such day for jury duty.


Article XVI – Death In Family


In case of death occurring in the immediate family of an employee, the employee
shall return to work by the fourth (4th) consecutive calendar day after such
death. If any or all of the three (3) intervening days were scheduled working
days, they shall be considered as an excused absence for which straight time
payment will be made. If such a death occurs during a working day, the remainder
of the day, not to exceed a total of eight (8) hours for the day, will be paid
with full salary. The next day shall be considered as the first (1st) calendar
day of absence. Employees shall not receive pay under this provision for
scheduled days off. “Immediate Family” is interpreted to mean only wife,
husband, child, father, mother, brother, sister, mother-in-law or father-in-law.
Employees shall receive one day off to attend grandparents’ funeral.


Article XVII – Vehicle Use


If employees are required to use their personal vehicles in the course of the
work day, they shall be compensated at the Internal Revenue Service rate of
mileage reimbursement. Company vehicles shall be used for Company purposes only
or for commuting directly to and from work.
                                
Article XVIII – Complete Agreement


This Agreement is in full and complete satisfaction of all matters subject to
collective bargaining for the term hereof and no modification shall be effective
except by mutual written consent. The parties to this Agreement acknowledge that
during the negotiation leading up to this Agreement, each had the unlimited
right and opportunity to make demands and proposals with respect to any subject
matter not removed by law from the area of collective bargaining, and that the
understandings and agreements arrived at by the parties after the exercise of
that right and opportunity are set forth in this Agreement. Therefore, the
Employer and the Union, for the life of this Agreement, each voluntarily waives
the right, and each agrees that the other shall not be obligated, to bargain
collectively with respect to any subject matter or subject referred to or
covered in this Agreement, or with respect to any matter not specifically
referred to or covered in this Agreement, even though such subject or matter may
not have been within the knowledge or contemplation of either or both of the
parties at the time they negotiated and signed this Agreement. The parties
further agree that this Agreement represents the complete Agreement between the
parties.
                                                
Article XIX – Probationary Employees


Newly hired Employees shall be considered probationary for a period of three (3)
months from the date of employment, excluding time lost for sickness and other
leaves of absence.


During or at the end of the probationary period the Employer may discharge any
probationary employee at will and such discharge shall not be subject to the
grievance and arbitration provisions of this Agreement.


Article XX – Severability


In the event any provision of this Agreement be adjudged in conflict with any
law, ordinance or regulation of the State or Federal government or any
department thereof said provision shall be null and void but all other
provisions of this Agreement shall remain in full force and effect. In such
cases, the parties may, at their option, re-negotiate such provision or
provisions of the Agreement for the purposes of making them conform to any such
order or ruling.


Article XXI – Management Rights


A) The Company retains the exclusive right to manage its business, to direct,
control and schedule its operations and workforce, and to make any and all
decisions affecting the business, whether or not specifically mentioned herein
and whether or not previously exercised. Such prerogatives shall include, but
shall not be limited to, the sole and exclusive right (1) to hire, promote,
layoff, assign, or transfer employees, or to suspend, discharge and discipline
employees for just cause; (2) to select and determine the number of its
employees, including the number assigned to any particular work; (3) to increase
or decrease the number of its employees; (4) to direct and schedule the
workforce; (5) to determine the location and type of operation including the
means, methods, procedures, materials and operations to be used by employees of
the Company, (6) to discontinue or relocate operations by employees of the
Employer in whole or in part; (7) to purchase services or materials from any
supplier whatsoever; (8) to determine whether and schedule when overtime shall
be worked; (9) to establish, increase or decrease the number of workshifts and
their starting and ending times; (10) to assign employees to any work area or
workshift; (11) to install or remove equipment; (12) to determine the work
duties of employees; (13) to establish, post and enforce rules and regulations
governing the conduct and acts of employees during working hours; (14) to select
supervisory employees; (15) to determine the qualifications for employment with
the Company; (16) to train employees; (17) to set and determine reasonable work
performance levels and standards of performance of employees; and (18) to carry
out, in all respects, the ordinary and customary functions of management except
as specifically altered or modified by the express terms of this Agreement. In
assigning the work, the Company shall be entitled to have supervisors and/or
management work on any unit serviced by the Company, and the Company shall
continue to have the right, in its sole and absolute discretion, to engage
subcontractors to service units on an as-needed basis and as it has previously
done, including, but not limited to the following work: rolling tubes, large
Caterpillar or Waukesha engine work, Eddy current testing, and other work that
the Company has previously subcontracted.


B) Failure to exercise any managerial function, whether or not expressly stated
herein, shall not constitute a waiver of the Company’s right to do so.


C) The selection of supervisory personnel shall be the sole responsibility of
the Company and shall not be subject to the grievance and arbitration provisions
of this Agreement. The provisions of this Agreement do not prohibit the Company
from directing any person not covered by this Agreement, including management
personnel, to perform or to refrain from performing any task, provided, however,
that the Company shall be prohibited from assigning other service technicians of
the Company not covered by this Agreement to perform services in areas typically
serviced by the Piscataway, NJ service center of the Company.


D) Nothing in this Agreement shall be interpreted or construed so as to inhibit
the Company from using the most safe, economical, or efficient methods of
operation.


E) The foregoing statement of the rights of management and of Company functions
and prerogatives is not all inclusive and shall not be construed in any way to
exclude or eliminate other Company rights, functions, and prerogatives not
specifically enumerated, except to the extent that such rights are specifically
and explicitly abridged or modified by this Agreement.


Article XXII – Employee Handbook


All employees subject to this Agreement are required to adhere to the policies,
practices, and procedures set forth in the Company's Employee Handbook,
including any amendments thereto made and communicated to the employees during
the term of this Agreement, provided that the Company shall inform the Union
about such changes or amendments before they are implemented, and the Company
shall confer with the Union concerning changes in policies, practices or
procedures.


To the extent that a policy, practice, or procedure set forth in the Company's
Employee Handbook conflicts with a term of this Agreement, the Agreement shall
govern.



3



--------------------------------------------------------------------------------




Article XXIII – Duration of Agreement


This Agreement shall be effective the date first written above and shall
continue in full force and effect until the third anniversary of its execution.
This Agreement shall be automatically renewed from year to year thereafter,
unless either party provides written notification, at least 60 days prior to the
expiration date of this Agreement, or any anniversary of the original expiration
date, that changes in the Agreement are desired.

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their duly authorized officers the day and year first above written.


TECOGEN, INC.                INTERNATIONAL UNION OF OPERATING
                            ENGINEERS, LOCAL 68, 68A, 68B, AFL-CIO
                        
/s/ Robert A. Panora
 
/s/ Thomas P. Giblin
Robert A. Panora, President
 
Thomas P. Giblin, Business Man.
 
 
 
 
 
/s/ Edward P. Boylan
 
 
Edward P. Boylan, President
 
 
 
 
 
/s/ Kevin P. Frey
 
 
Kevin P. Frey, Recording Sec.
 
 
 
 
 
/s/ Andres Restrepo
 
 
Andres Restrepo, Business Rep.
February 25, 2014
 
 

Schedule “A” – Wages




The following hourly rates shall be paid weekly effective as of January 1, 2014
for the job classifications as indicated below:


Classification        Hourly Rate
            




Route Engineer     $31.00        
Route Mechanic “A”    $26.75
Route Mechanic “B”    $24.00


On the first and second anniversaries of this Agreement, the employees shall
receive a two and one-half (2.5%) percent annual wage increase.


In addition, on or before April 30, 2014, Tecogen shall make a one-time payment
to each employee, determined by subtracting X from Y, where X equals the number
of hours worked by the employee during the period August 1, 2013 through
December 31, 2013, multiplied by the employee’s hourly rate in effect at the
time the hours were worked, and Y equals the number of hours worked from August
1, 2013 through December 31, 2013, multiplied by the hourly rate that the
employee would have been paid had the January 1, 2014 hourly rate been in effect
on August 1, 2013.


During the period April 1 through September 30, on-call technicians will be paid
an additional $300 per week when they are on-call. During the period October 1
through March 31, on-call technicians shall be paid $75 per week when they are
on-call. A technician shall only be on-call if specifically designated as such
and a service agreement in the territory requires a technician to be on-call.
On-call pay will be added to the on-call technician’s paycheck the week
following the employee’s on-call duty.
Schedule “B” – Additional Benefits


1. Education Fund


The Employer shall contribute to the Local 68 Engineers’ Education Fund the sum
of $6.00 per week for each full time member of the unit.


2. 401(k) Retirement Savings Plan


The plan allows an employee to contribute between 1% and 60% of his own pay on a
pretax basis. Contributions are made through payroll deductions and will be
taken out of base pay including overtime pay, sick pay, vacation pay, bonuses,
and commissions. Contributions are subject to annual dollar limits set by the
IRS. The plan is currently managed by Brinker Capital, but the Company reserves
the right to change the manager at any time. Employees may enroll after
completing 3 months of service with the Company. Company matching is on a
discretionary basis and begins after one year of service with vesting of the
Company’s contributions after three years of service.


3. Stock Options


The Company shall make a one-time award of stock options to those employees
employed by the Company as of September 1, 2013. Although the option plan is not
yet finalized, the Company expects to offer stock options based on the
employee’s years of service and performance. The Company expects the options to
be offered by the end of January 2014.




















15626237.3

5

